UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

IN THE MATTER OF THE SEARCH OF:
INFORMATION ASSOCIATED WITH
DISCORD ACCOUNTS:

User ID’s: 574774417838833688 and ; .
269803120656252929 Case No. B!/ P/V? | BS,
located on the servers at
Discord

401 California Dr
Burlingame, CA 94010

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Patrick Wilhelm, a Special Agent (SA) with Homeland Security Investigations (HS),

being duly sworn, depose and state as follows:
INTRODUCTION

1. I make this Affidavit in support of an Application for a search warrant under 18
U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require Discord to disclose to the
government records and other information, including the contents of communications, associated
with the above-listed account user name that is stored at premises owned, maintained, controlled,
or operated by Discord. The information to be disclosed by Discord and searched by the
government is described in the following paragraphs and in Attachments A and B.

2. Iam a Special Agent with the United States Immigration and Customs Enforcement
(ICE), Homeland Security Investigations (HSI). I have been so employed from December 2003,

to the present. I am currently assigned to HSI Charlotte, North Carolina office. As part of my

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 1 of 22

 

 

 
duties and responsibilities as an HSI Special Agent, J am authorized to investigate crimes involving
the sexual exploitation of children pursuant to Title 18, United States Code, Section 2251, et seq.
As part of my official duties, I have investigated criminal violations relating to child exploitation
and child pornography including violations pertaining to the illegal production, distribution,
receipt, and possession of child pornography, in violation of 18 U.S.C. §§ 2251(a) and 2252A. I
am also a computer forensic agent, trained to obtain electronic evidence from computers and other
electronic storage media. Through the course of my job as a Special Agent and a computer
forensics agent, I have viewed tens of thousands of images depicting child pornography (as defined
in 18 U.S.C. § 2256) in various forms of media including computer media. In addition, I have
received formal training from both ICE and other organizations in the area of child pornography
and child exploitation investigations. I have also participated in the execution of numerous search
warrants, many of which involved child exploitation and/or child pornography offenses.

3. This affidavit is submitted in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a search warrant for the locations specifically described
in Attachment A of this Affidavit, including the contents of the Discord accounts with user ID’s
574774417838833688 and 269803.120656252929 (herein after referred to as SUSPECT USER
ACCOUNTS) that is stored at the premises owned, maintained, controlled, or operated by,
Discord, 401 California Dr, Burlingame, CA 94010. Discord is a company that provides remote
computing and electronic communications services. This affidavit is made in support of an
application for search warrant to look for contraband and evidence, fruits, and instrumentalities
of violations of Title 18, United States Code, Sections 2251, 2252, and 2252A, which items are
more specifically described in Attachment B of this Affidavit.

2

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 2 of 22
4. The statements in this affidavit are based on information provided by other law
enforcement investigators involved in the investigation of this matter, Since this affidavit is
being submitted for the limited purpose of securing a search warrant, I have not included each
and every fact known to me concerning this investigation. I have set forth only the facts that I
believe.are necessary to establish probable cause to believe that contraband and evidence, fruits,
and instrumentalities of violations of 18 U.S.C. §§2251, 2252(a)(1) and (b)(1) (transportation of
a visual depiction of a minor engaged in sexually explicit conduct); 18 U.S.C. §§ 2252(a)(2) and
(b)(1) (receipt/distribution of a visual depiction of a minor engaged in sexually explicit conduct);
18 U.S.C. §§ 2252(a)(4)(B) and (b)(2) (possession of and access with intent to view a visual
depiction of a minor engaged in sexually explicit conduct); 18 U.S.C. §§ 2252A(a)(1) and (b)(1)
(transportation of child pornography); 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1)
(receipt/distribution of child pornography); and 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2)
(possession of and access with intent to view child pornography), are presently located in the
SUSPECT USER ACCOUNTS.

STATUTORY AUTHORITY
5S. As noted above, this investigation concerns alleged violations of the following:

a. Title 18, United States Code, Sections 2251, 2252A(a)(1) and (b)(1) prohibit a
person from knowingly mailing or transporting or shipping using any means or facility of
interstate or foreign commerce or in or affecting interstate or foreign commerce by any means,
including by computer, any child pornography, as defined in 18 U.S.C. § 2256(8), or attempting

or conspiring to do so.

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 3 of 22

 

 
b. Title 18, United States Code, Sections 2252(a)(2) and (b)(1) prohibit any person
from knowingly receiving or distributing, or attempting or conspiring to receive or distribute,
any visual depiction using any means or facility of interstate or foreign commerce, or that has
been mailed or shipped or transported in or affecting interstate or foreign commerce, or which
contains materials which have been mailed or so shipped or transported, by any means including
by computer.

C. Title 18, United States Code, Sections 2252A(a)(5)(B) and (b)(2) prohibit a
person from knowingly possessing or knowingly accessing with intent to view, or attempting or
conspiring to do so, any material that contains an image of child pornography, as defined in 18
U.S.C. § 2256(8), that has been mailed, or shipped or transported using any means or facility of
interstate or foreign commerce or in or affecting interstate or foreign commerce, by any means,
including by computer, or that was produced using materials that have been mailed or shipped or
transported in or affecting interstate or foreign commerce by any means, including by computer.

d. Title 18, United States Code, Section 2251 states that it is an offense when any person
who employs, uses, persuades, induces, entices, or coerces any minor to engage in, or who has
a minor assist any other person to engage in, or who transports any minor in or affecting
interstate or foreign commerce, or in any Territory or Possession of the United States, with the
intent that such minor engage in, any sexually explicit conduct for the purpose of producing any
visual depiction of such conduct or for the purpose of transmitting a live visual depiction of
such conduct, shall be punished as provided under subsection (e), if such person knows or has
reason to know that such visual depiction will be transported or transmitted using any means or

facility of interstate or foreign commerce or in or affecting interstate or foreign commerce or

4

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 4 of 22

 
mailed, if that visual depiction was produced or transmitted using materials that have been
mailed, shipped, or transported in or affecting interstate or foreign commerce by any means,
including by computer, or if such visual depiction has actually been transported or transmitted
using any means or facility of interstate or foreign commerce or in or affecting interstate or
foreign commerce or mailed.

DEFINITIONS

6. The following definitions apply to this Affidavit and Attachment B:

a. “Anime,” as used herein, refers to refers to Japanese-style cartoon animation that
is characterized by colorful graphics, vibrant characters, and fantastical themes, which may or
may not include depictions of minors engaged in sexually explicit conduct.

b. “Child erotica,” as used herein, means materials or items that are sexually
arousing to persons having a sexual interest in minors but that are not necessarily obscene or do
not necessarily depict minors engaging in sexually explicit conduct.

C. “Child pornography,” as defined in 18 U.S.C. § 2256(8), is any visual depiction,
including any photograph, film, video, picture, or computer or computer-generated image or
picture, whether made or produced by electronic, mechanical or other means, of sexually explicit
conduct, where (a) the production of the visual depiction involved the use of a minor engaged in
sexually explicit conduct, (b) the visual depiction is a digital image, computer image, or
computer-generated image that is, or is indistinguishable from, that of a minor engaged in
sexually explicit conduct, or (c) the visual depiction has been created, adapted, or modified to

appear that an identifiable minor is engaged in sexually explicit conduct.

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 5 of 22

 
d. “Computer,” as used herein, refers to “an electronic, magnetic, optical,
electrochemical, or other high-speed data processing device performing logical or storage
functions, and includes any data storage facility or communications facility directly related to or
operating in conjunction with such device” and includes smartphones, and mobile phones and
devices. See 18 U.S.C. § 1030(e)(1).

e. “Computer hardware,” as used herein, consists of all equipment that can receive,
capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,
or similar computer impulses or data. Computer hardware includes any data-processing devices
(including central processing units, internal and peripheral storage devices such as fixed disks,
external hard drives, “thumb,” “jump,” or “flash” drives, which are small devices that are
plugged into a port on the computer, and other memory storage devices); peripheral input/output
devices (including keyboards, printers, video display monitors, and related communications
devices such as cables and connections); as well as any devices, mechanisms, or parts that can be
used to restrict access to computer hardware (including physical keys and locks).

f. “Computer passwords and data security devices,” as used herein, consist of
information or items designed to restrict access to or hide computer software, documentation, or
data. Data security devices may consist of hardware, software, or other programming code. A
password (a string of alpha-numeric characters) usually operates what might be termed a digital
key to “unlock” particular data security devices. Data security hardware may include encryption

devices, chips, and circuit boards. Data security software may include programming code that

creates “test” keys or “hot” keys, which perform certain pre-set security functions when touched.

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 6 of 22

 

 
Data security software or code may also encrypt, compress, hide, or “booby-trap” protected data
to make it inaccessible or unusable, as well as reverse the process to restore it.

g. ‘File Transfer Protocol” (“FTP”) is a standard network protocol used to transfer
computer files from one host to another over a computer network, such as the Internet. FTP,
built on client-server architecture, uses separate control and data connections between the client
and the server.

h. A “hash value” is a unique alpha-numeric identifier for a digital file. A hash
value is generated by a mathematical algorithm, based on the file’s content. A hash value is a
file’s “digital fingerprint” or “digital DNA.” Two files having identical content will have the
same hash value, even if the file names are different. On the other hand, any change to the data
in a file, however slight, will change the file’s hash value, even if the file name is unchanged.
Thus, if two files have the same hash value, they are said to be identical, even if they have
different file names.

i. “Internet Protocol address” or “IP address,” as used herein, refers to a unique
number used by a computer or other digital device to access the Internet. Every computer or
device accessing the Internet must be assigned an IP address so that Internet traffic sent from and
directed to that computer or device may be directed properly from its source to its destination.
Most Internet Service Providers (ISPs) control a range of IP addresses. IP addresses can be
“dynamic,” meaning that the ISP assigns a different unique number to a computer or device
every time it accesses the Internet. IP addresses might also be “static,” if an ISP assigns a user’s

computer a particular IP address that is used each time the computer accesses the Internet. ISPs

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 7 of 22

 

 
typically maintain logs of the subscribers to whom JP addresses are assigned on particular dates
and times.

j. “Internet Service Providers” (“ISPs”), as used herein, are commercial
organizations that are in business to provide individuals and businesses access to the Internet.
ISPs provide a range of functions for their customers including access to the Internet, web
hosting, e-mail, remote storage, and co-location of computers and other communications
equipment.

k. The “Internet” is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet, connections
between devices on the Internet often cross state and international borders, even when the

devices communicating with each other are in the same state.

1. “Minor,” as defined in 18 U.S.C. § 2256(1), refers to any person under the age of
eighteen years.
m. “Records,” “documents,” and “materials,” as used herein, include all information

recorded in any form, visual or aural, and by any means, whether in handmade, photographic,
mechanical, electrical, electronic, or magnetic form.

n. “Sexually explicit conduct,” as defined in 18 U.S.C. § 2256(2), means actual or
simulated (a) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal,
whether between persons of the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic

or masochistic abuse; or (e) lascivious exhibition of the genitals or pubic area of any person.

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 8 of 22

 
oO. A “storage medium” is any physical object upon which computer data can be
recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and
other magnetic or optical media.

p- A “website” consists of textual pages of information and associated graphic
images. The textual information is stored ina specific format known as Hyper-Text Mark-up
Language (“HTML”) and is transmitted from web servers to various web clients via Hyper-Text
Transport Protocol ““HTTP”).

q. “Visual depiction,” as defined in 18 U.S.C. § 2256(5), includes undeveloped film
and videotape, data stored on computer disc or other electronic means which is capable of
conversion into a visual image, and data which is capable of conversion into a visual image that
has been transmitted by any means, whether or not stored in a permanent format.

DISCORD ACCOUNTS & SERVICES

7. Discord provides free hosting for registered users to set up, configure, and
customize their own communication servers, as well as user text chat rooms. Discord is a web-
based service which can be accessed via web browser or by installing an application for a
Windows, iOS, or Android device. Users register for the service with an email address,
username, and password; after registering users have access to all of Discords’ features,
including voice calls and chat rooms. Discord is an instant messaging service that provides both
text and voice communication. Discord conversation logs are saved to a “Chats” area in the
user’s Discord account. Discord account users can link other social media and entertainment
services to their Discord account and can automatically integrate features of those applications

such as Google+. Discord stores identifying information (such as email address used to register

9

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 9 of 22

 

 
an account and a history of IP addresses), and usage information (such as chat logs, login ©
sessions, and device information). Discord also collects information from any third-party
application linked to a user’s profile. The user account for a Discord account is alphanumeric
username, which is then combined with a pound symbol (#) as well as a string of 4 or 5
randomized numbers, producing a unique “tag.” The tag is publicly visible on an account’s
profile and can be used for a variety of networking purposes inside of Discord, such as friend
lists, server whitelists, and blocking other users.

CHARACTERISTICS COMMON TO INDIVIDUALS WHO ADVERTISE,
TRANSPORT, DISTRIBUTE, RECEIVE, POSSESS, AND/OR ACCESS WITH INTENT
TO VIEW CHILD PORNOGRAPHY

8. Based on my previous investigative experience related to child exploitation
investigations, and the training and experience of other law enforcement officers with whom I
have had discussions, I know there are certain characteristics common to individuals who
transport, distribute, receive, possess, and/or access with intent to view child pornography:

a. Such individuals may receive sexual gratification, stimulation, and satisfaction
from contact with children, or from fantasies they may have viewing children engaged in sexual
activity or in sexually suggestive poses, such as in person, in photographs, or other visual media,
or from literature describing such activity.

b. Such individuals may collect sexually explicit or suggestive materials in a variety
of media, including photographs, magazines, motion pictures, videotapes, books, slides and/or
drawings or other visual media. Individuals who have a sexual interest in children or images of
children oftentimes use these materials or purchase childlike sex objects for their own sexual

arousal and gratification. Further, they may use these materials to lower the inhibitions of

10

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 10 of 22

 

 
children they are attempting to seduce, to arouse the selected child partner, or to demonstrate the
desired sexual acts.

c. Such individuals almost always possess and maintain their hard copies of child
pornographic material, that is, their pictures, films, video tapes, magazines, negatives,
photographs, correspondence, mailing lists, books, tape recordings, etc., in the privacy and
security of their home or some other secure location. Individuals who have a sexual interest in
children or images of children typically retain-pictures, films, photographs, negatives, magazines,
correspondence, books, tape recordings, mailing lists, child erotica, and videotapes for many
"years,

d. Likewise, such individuals often maintain their child pornography images in a
digital or electronic format in a safe, secure, and private environment, such as a computer and
surrounding area. These child pornography images are often maintained for several years and
are kept close by, usually at the possessor’s residence, inside the possessor’s vehicle, or, at times,
on their person, or in cloud-based online storage, to enable the individual to view the child
pornography images, which are valued highly. Some of these individuals also have been found
to download, view, and then delete child pornography on their computers or digital devices on a
cyclical and repetitive basis.

e. Importantly, evidence of such activity, including deleted child pornography, often
can be located on these individuals’ computers and digital devices through the use of forensic
tools. Indeed, the very nature of electronic storage means that evidence of the crime is often still
discoverable for extended periods of time even after the individual “deleted” it.

f. Such individuals also may correspond with and/or meet others to share

11

Case 3:19-mj-00336-DCK Document1-2 Filed 09/24/19 Page 11 of 22

 
information and materials, rarely destroy correspondence from other child pornography
distributors/possessors, conceal such correspondence as they do their sexually explicit material,
and often maintain lists of names, addresses (including e-mail addresses), and telephone numbers
of individuals with whom they have been in contact and who share the same interests in child
pornography.

g. Such individuals prefer not to be without their child pornography for any
prolonged time period. This behavior has been documented by law enforcement officers
involved in the investigation of child pornography throughout the world. Thus, even if Laws, or
his affiliates, use a portable device (such as a mobile phone) to access the internet and child
pornography, it is more likely than not that evidence of this access will be found in the
SUSPECT DISCORD ACCOUNTS as set forth in Attachment A.

h. Such individuals, especially those utilizing cryptocurrency, and those who may
have more knowledge and access to networks of other child pornography collectors and
distributors, may be utilizing the dark web to access and purchase child pornography.

9. Based on the following, I believe that the users utilizing the SUSPECT
DISCORD ACCOUNTS, likely display characteristics common to individuals who transport,
distribute, possess or access with intent to view child pornography.

BACKGROUND ON CHILD PORNOGRAPHY, AND THE USE OF ELECTRONIC
STORAGE AND EMAIL

10. [have had both training and experience in the investigation of internet related

crimes. Based on my training, experience, and knowledge, I know the following:

12

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 12 of 22

 
a. The Internet affords individuals several different venues for obtaining, viewing,
and trading child pornography in a relatively secure and anonymous fashion.

b. Individuals also use online resources to retrieve and store child pornography.
Some online services allow a user to set up an account with a remote computing service that may
provide e-mail services and/or electronic storage of computer files in any variety of formats. A
user can set up an online storage account (sometimes referred to as “cloud” storage) from any
computer or smartphone with access to the Internet. Even in cases where an individual uses
online storage, however, law enforcement can find evidence of child pornography on the user’s
computer, smartphone or external media in most cases.

c. Asis the case with most digital technology, communications by way of email can
be saved in their inbox or stored on a computer used for these purposes. Storing this information
can be intentional (i.e., by saving an e-mail as a file on the computer or saving the location of
one’s favorite websites in, for example, “bookmarked” files) or unintentional. Digital
information such as the traces of the path of an electronic communication may also be
automatically stored in many places (e.g., temporary files or ISP client software, among others).
In addition to electronic communications, a computer user’s Internet activities generally leave
traces or “footprints” in the web cache and history files of the browser used. Such information
exists indefinitely until overwritten by other data.

d. Individuals who use email to obtain child pornography often have saved contacts
or communication via that email account with others who may be sharing, receiving or

advertising child pornography.

13

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 13 of 22

 
PROBABLE CAUSE

10. On or about January 23, 2019 Google became aware of an account containing
child pornography. The content was stored in Google Photos Infrastructure. The account name
was Nick Wilde, the mobile phone associated with the account was listed as +13364523746 and
the email address was claws8747@gmail.com. Google reported the child pornography to the
National Center for Missing and Exploited Children’s Cyber Tipline and was assigned a Cyber
Tip number of 45949286. The National Center for Missing and Exploited Children (NCMEC)
sent the Cyber Tip to the North Carolina State Bureau of Investigation (NCSBI.) Included in the
Cyber Tip were IP addresses used to log into Google and an image of two nude prepubescent
males engaged in sexual activity. Agents from the NCSBI sent an administrative subpoena to
Century Links legal department for the IP address of 76.2.46.84. The IP address resolved to
Linda Laws, 428 Noah Harrold Rd, Hays, NC.

11. On May 7, 2019 investigators with the NCSBI and Wilkes County Sheriffs Office
conducted a knock and talk at 428 Noah Harrold Rd, Hays, NC. Present at the residence was
Christopher Laws. Laws voluntarily spoke with the investigators. He stated he lived at this

residence with his grandmother. Laws told the investigators his mobile number was 336-452-3746

and one of his email accounts was claws8747@gmail.com and one of the names he used was Nick.

Wilde. Laws stated he used multiple email addresses to log into an application named Discord
where he would trade images and videos of child pornography with other users. Additionally,
Laws stated he used the email address of chrislaws15@gmail.com and names “blood wolf” and
“wolfy” in the Discord app where he would upload and send the images and videos. Laws stated

he had more than one Discord account. Furthermore, Laws stated he used an application named

14

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 14 of 22

 

 
Mega to store the images and videos for the purpose of encrypting the media. Finally, Laws stated
he would trade images and videos daily through the Discord app.

12. On this same date while investigators spoke with Laws he gave his permission for
them to preview his mobile phone. NCSBI Special Agent Chambliss observed several images
consistent with child pornography on the mobile phone, as well as the Discord app with
identifiable user information. NCSBI seized the phone for the purposes of forensic analysis.

13. On August 1, 2019 United States Magistrate Judge Keesler issued a search
warrant to Homeland Security Investigations SA Swafford for Discord records affiliated with
Laws’ Discord user name of “wolty#63 77’. Discord returned information requested in the
search warrant which contained communications between Laws and other Discord users which
included, but was not limited to, other Discord user ID’s, user names, shared images, chats, and
shared links between Discord users. Although there were many user ID’s affiliated with the
Discord chat group Laws participated in, investigative efforts at this time have identified two
user ID’s that received child pornography from Laws. The Discord user ID’s

57477441 7838833688 and 269803 120656252929 received child pornography from Laws

between May 7-9, 2019. Specifically, Laws sent Discord user 574774417838833688 a jpg

photo depicting a nude female toddler approximately 2 to 4 years of age appearing to be faced
down on a bed with a nude adult male penetrating the female toddler’s vagina. In addition to the
photo, Laws sent an .mp4 video approximately 34 seconds in length of a female toddler nude
from the waist down. In the video an adult male is depicted straddling the female toddler’s face,
holding the toddler’s right buttock, and penetrating the female toddler’s vagina with his penis.
Also, during this same time frame Laws sent Discord user 269803 120656252929 a Jpg photo

15

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 15 of 22

 

 
depicting a nude female infant approximately 2 to 4 months of age with an adult male penis
penetrating the infant’s vagina. In addition to the photo, Laws sent an .mp4 video approximately
1 minute and 25 seconds in length depicting an approximately 5 to 8 years of age nude female

with an adult male penetrating the child’s vagina with his penis.

 

14. Based on the facts that Discord files containing easily accessible communications
between Laws and other SUSPECT DISCORD ACCOUNTS showing Laws distributed files

containing child pornography to those accounts, there is probable cause to believe the Discord

 

accounts 5747744 17838833688 and 269803 120656252929, which are affiliated with the Discord

 

chat group Laws participated in, may contain evidence of violations of the above enumerated
statutes, namely 18 U.S.C. 2251 and 2252A.
SPECIFICS OF SEARCH AND SEIZURE OF DISCORD ACCOUNT(S)
15. Information stored in connection with a Discord account may provide crucial

evidence of the “who, what, when, where, and how” of the criminal conduct under investigation,

 

thus enabling the United States to establish and prove each element or alternatively, to exclude the

 

innocent from further suspicion. Stored electronic communications, and other data retained by

 

 

Discord, can indicate who has used or controlled the Discord account. This “user attribution”
evidence is analogous to the search for “indicia of occupancy” while executing a search warrant
at a residence. For example, emails, chat logs, and files interacted with may be evidence of who
used or controlled the Discord account at a relevant time. Further, Discord account activity can
show how and when the account was accessed or used. For example, Discord logs the Internet
Protocol (IP) addresses from which users access their accounts along with the time and date. By

determining the physical location associated with the logged IP addresses; investigators can

16

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 16 of 22
understand the chronological and geographic context of the account access and use relating to the
crime under investigation. Such information allows investigators to understand the geographic
and chronological context of Discord account access, use, and events relating to the crime under
investigation. Last, Discord account activity may provide relevant insight into the Discord account
owner’s state of mind as it relates to the offense under investigation. For example, information on
the Discord account may indicate the owner’s motive and intent to commit a crime (e.g.,
information indicating a plan to commit a crime), or consciousness of guilt (e.g., deleting account
information in an effort to conceal evidence from law enforcement).

15. Therefore, the account servers of Discord are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Discord, such as account access information, transaction information,
and other account information.

16. Because the warrant will be served on Discord who will then compile the
requested records at a time convenient to Discord, reasonable cause exists to support execution
of the requested warrant at any time day or night.

REQUEST FOR SEALING OF WEBSITE/AFFIDAVIT

17. It is respectfully requested that this Court issue an order sealing, until further
order of this Court, all papers submitted in support of this Application, including the Application,
Affidavit, and Search Warrant, and the requisite inventory notice. Sealing is necessary because
the items and information agents intend to seize are relevant to an ongoing investigation and
agents will not search all the targets of this investigation at this time. Based upon my training

and experience, I have learned that online criminals actively search for criminal affidavits and

17

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 17 of 22

 
search warrants via the Internet and disseminate them to other online criminals as they deem
appropriate, i.e., post them publicly online through forums. Premature disclosure of the contents
of this Affidavit and related documents may have a significant and negative impact on this
continuing investigation and may jeopardize its effectiveness by alerting potential targets to the
existence and nature of the investigation, thereby giving them an opportunity to flee, or to
destroy or tamper with evidence.

18. Notwithstanding 18 U.S.C. § 2252/2252A or any similar statute or code, Discord
shall disclose responsive data by sending it to: HSI Special Agent Walter L. Swafford, 37700
Arco Corporate Dr, Ste 300, Charlotte, NC, 28273; or via email to
walter.l.swafford@ice.dhs.gov.

CONCLUSION

19. Based on the aforementioned factual information, I respectfully submit that there
is probable cause to believe that the Discord accounts with user ID’s 574774417838833688 and
269803 120656252929 located on servers at Discord, 401 California Dr, Burlingame, CA, have
been used to distribute child pornography in violation of 18 U.S.C. §§ 2251(a), 2252(a), and
2252A(a).

20. Further, there is probable cause to believe that evidence, fruits, and
instrumentalities of such criminal offenses may be found in Discord records.

21. I, therefore, respectfully request that that attached warrant be issued authorizing

the search and seizure of the items listed in Attachment B.

18

Case 3:19-mj-00336-DCK Document1-2 Filed 09/24/19 Page 18 of 22

 
  

Patrick Wilhelm
Special Agent,
Homeland Security Investigations

this gait. of September 2019.

UNITED STATES MAGISTRATE JUDGE

 

19

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 19 of 22
ATTACHMENT A
DESCRIPTION OF LOCATIONS TO BE SEARCHED
This warrant applies to information associated with the Discord accounts with User ID’s
574774417838833688 and 269803 120656252929 which is stored at premises owned, maintained,

controlled, or operated by Discord headquartered at 401 California Drive, Burlingame, California
94010.

20.

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 20 of 22

 

 
ATTACHMENT B
PROPERTY TO BE SEARCHED AND/OR SEIZED

This warrant authorizes (i) the search of the property identified in Attachment A for only
the following and (ii) authorizes the seizure of the items listed below only to the extent they
constitute the following:

(a) evidence of violations of 18 U.S.C. §§ 2251, 2252 and 2252A (“subject violations”);
or,

(b) any item constituting contraband due to the subject violations, fruits of the subject
violations, or other itemis possessed whose possession is illegal due to the subject violations; or

(c) any property designed for use, intended for use, or used in committing any subject
violations. .

Subject to the foregoing, the items authorized to be seized include the following:

I. Information to be disclosed by Discord.

To the extent that the information described in Attachment A is within the
possession, custody, or control of Discord, including any emails, chats, images, records, files,
logs, or information that have been deleted but are still available to Discord, or have been
preserved pursuant to a request made under 18 U.S.C. § 2703(f), Discord is required to disclose
the following information to the government for each account or identifier listed in Attachment
A:

a. The contents of all chats associated with the account, including stored or
preserved copies of chats sent to and from the account, the source and destination addresses
associated with each chat, the date and time at which each chat was sent, and the size and length
of each chat;

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of session
times and durations, the date on which the account was created, the length of service, the IP

address used to register the account, log-in IP addresses associated with session times and dates,
21

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 21 of 22

 

 

 

 

 
account status, alternative e-mail addresses provided during registration, methods of connecting,
log files, and means and source of payment (including any credit or bank account number),

C. The types of service utilized;

d. All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures, and files;

e. All records pertaining to communications between Discord, and any person
regarding the account, including contacts with support services and records of actions taken.

Il. Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of 18 U.S.C. §§ 2252 and 2252A, including, for each account or
identifier listed on Attachment A, information pertaining to the following matters:

a. All images depicting children engaging in sexually explicit conduct as defined in

18 U.S.C. § 2256

b. - All electronic communications regarding children engaging in sexually explicit
conduct;
C. All communications with potential minors involving sexual topics or in an effort

to seduce the minor.

d. Any evidence that would tend to identify the person using the account when any
of the items listed in subparagraphs a-c were sent, read, copied or downloaded.

e. Records relating to who created, used, or communicated with the account or

identifier, including records about their identities and whereabouts.

22

Case 3:19-mj-00336-DCK Document 1-2 Filed 09/24/19 Page 22 of 22

 
